Citation Nr: 1215574	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  10-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the overpayment of VA compensation benefits in the amount of $11,430.00 was properly created.  

2.  Entitlement to waiver of recovery of overpayment of VA compensation benefits in the amount of $11,430.00.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1986.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 decision of the Committee on Waivers and Compromises (COWC) of the RO in Philadelphia, Pennsylvania, which denied the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $11,430.00.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2009, and the Veteran filed a substantive appeal (via a statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010.

In his January 2010 substantive appeal, the Veteran made clear that he was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly created.  Thereafter, the RO in Roanoke, Virginia, addressed the creation question in a separate January 2010 SOC, and the Veteran filed a substantive appeal to this issue (via a statement in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.  

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran has been in receipt of VA compensation benefits since May 1, 1986.  In December 2008, the RO informed the Veteran that it had recently sent him a form asking him to confirm the status of his dependents, to which he had not responded.  Review of the Virginia Court Case website revealed that the Veteran's divorce from his first wife had been final on March 5, 1993.  The RO therefore notified the Veteran that it was proposing to reduce his compensation payments.  The Veteran submitted an updated Declaration of Status of Dependents in January 2009, which indicated that his first marriage had been terminated on March 5, 1993, and that he had remarried on October 5, 1993.  He also included a copy of a marriage certificate confirming that he had remarried on October 5, 1993.  The Veteran maintained that prior to receipt of the form, he had not been aware of his duty to notify VA regarding his updated dependent status.  

According to the RO, by the time it was informed in 2009 that the Veteran's dependent status had changed, he had already been paid compensation benefits at the dependent rate from March 5, 1993; as a result, an overpayment was created.  The RO calculated the final amount of the overpayment as $11,430.00.  

Unless the Secretary finds a statutory bar to waiver of recovery of an overpayment on the basis of fraud, misrepresentation or bad faith of the claimant (see 38 U.S.C.A. § 5302(c) (2002)), under 38 C.F.R. § 1.965(a) (2011), there are six elements for considering whether repayment of the indebtedness would violate principles of equity and good conscience.  The first two equity and good conscience elements to consider are the fault of the debtor, and balancing the fault of the debtor and VA.  Id.  

In his February 2009 claim for waiver of overpayment, the Veteran stated that he did not know he was supposed to inform the VA about his divorce from his first wife, as he had been under the assumption that his VA benefits were tied to him and not to his dependents.  He contended that although he failed to inform the VA about his divorce from his first wife, he had gotten remarried only 7 months later, which would have entitled him to compensation benefits at the dependent rate anyway.  He argued that because he had been continuously married since 1993 except for a period of 7 months, the RO should waive his overpayment except for the amount that he had received during the 7 months he was not legally married.  

In the December 2009 SOC, the RO noted that with respect to whether the overpayment was properly created, the Veteran had received benefits for his first wife for 16 years after his divorce.  Although the Veteran remarried immediately after his divorce, he did not report the second marriage to VA until January 2009.  The RO indicated that VA could only pay the Veteran benefits for one year retroactively prior to the date he reported his second marriage.  Regarding entitlement to waiver of overpayment, the RO found that because the Veteran did not present evidence or state facts in his NOD that repayment of the debt would cause financial hardship, collection of the debt would not defeat the purpose of the benefit.  It also determined that failure to make restitution would result in unfair gain to the Veteran at the expense of the government, causing unjust enrichment.  However, in rendering its decision on waiver of overpayment, the RO did not appear to have meaningfully considered the Veteran's argument that although he had failed to inform the VA about his divorce from his first wife, he had gotten remarried only 7 months later, which would have entitled him to compensation benefits at the dependent rate.  It appears that the RO only considered whether repayment of the debt would cause financial hardship to the Veteran, but the Veteran's argument is relevant to the issue of whether repayment of an indebtedness would violate principles of equity and good conscience.  Hence, on remand, the RO should meaningfully reconsider whether the Veteran is entitled to waiver of overpayment, particularly taking note of his argument that except for a 7 month period, he should have been continuously entitled to compensation benefits at the dependent rate since 1993.   

The Board also notes that the Veteran most recently submitted a financial status report (VA Form 5655) more than three years ago, in February 2009.  Unless the RO determines on remand that the overpayment was not properly created, it would be useful to obtain a current financial status report to determine how the Veteran's circumstances might have changed since 2009.

Accordingly, the case is REMANDED for the following action:

1.  Unless the RO determines that the overpayment was not properly created, the RO should request that the Veteran complete VA Form 5655 (Financial Status Report), listing his monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records. 

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional development deemed warranted, the RO should readjudicate the issues of whether the Veteran's debt was properly created and entitlement to waiver of recovery of an overpayment of VA compensation benefits, in light of all pertinent evidence and legal authority.  When adjudicating whether waiver of overpayment is warranted, the RO must determine whether repayment of the indebtedness would violate principles of equity and good conscience.  In particular, the RO should consider the Veteran's argument that except for the payments he had received during the 7 months that he was not married, his overpayment should be waived, due to the fact that he remarried 7 months after his divorce and would have been entitled to compensation benefits at the dependent rate for his second marriage anyway.   

4.  If the benefits sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



